DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  	      Response to Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-4, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calloway, US 2017/0352190, in view of Ben-Ari, US 2008/0048931. 

Regarding Claim 1, Calloway (Figs. 3, 10) teaches an apparatus for auto-alignment of components of a headband, headgear or helmet (HMD 300), the apparatus comprising:
-a first sensor (238) mounted to a headband, headgear, or helmet (e.g., Inertial sensor 238 mounted on HMD 300; par. 0033) and configured to communicate and align with a display comprising a second sensor mounted to the headband, headgear, or helmet (e.g., Inertial sensor 238 aligns with the gyroscope 310, which is considered a “second sensor”; par. 0033).

Calloway does not teach a first sensor mounted to a headband, headgear, or helmet and configured to communicate and transfer align with a display comprising a second sensor mounted to the headband, headgear, or helmet.

However, Ben-Ari (Fig. 1) teaches the principle of transfer aligning within a helmet tracking system (e.g., IMU 12 of helmet system 10 transfer aligns with orientation sensors of INS 500; par. 0065).  Applying this concept to Calloway, the inertial sensor 238 of Callway would transfer align with the orientation sensor (gyroscope 310) of helmet 300.  The claim limitations would therefore be achieved.  

(par. 0065).  

Regarding Claim 2, Calloway in view of Ben-Ari teaches an apparatus of claim 1. 

Calloway (Figs. 2-3, 8) further teaches the first sensor and the second sensor each comprise an inertial measurement unit (IMU) (e.g., IMU 238 is an inertial sensor.  Moreover, gyroscope 310 is considered an “inertial measurement unit” because it measures inertial measurements; par. 0032).

Regarding Claim 3, Calloway in view of Ben-Ari teaches the apparatus of claim 1. 

Calloway (Figs. 2-3, 8) further teaches wherein the display is a see-through, head mounted display (HMD) (e.g., Head-mounted display pod comprises a transparent display; par. 0320).

Regarding Claim 4, Calloway in view of Ben-Ari teaches the apparatus of claim 3. 

Calloway (Figs. 2-3, 8) further teaches wherein the display is configured to present at least one of symbols, icons, and imagery to the user (e.g., Head-mounted display pod displays images; par. 0051).
Regarding Claim 11, Calloway (Figs. 2-3, 8) teaches a method for auto-alignment of components of a headband, headgear, or helmet (HMD 300), the method comprising:
-receiving a first signal from a first sensor mounted to the headband, headgear, or
helmet (e.g., Signal from IMU 238, which is mounted to HMD 300);
-receiving a second signal from a second sensor mounted to the headband, headgear, or helmet (e.g., Signal from gyroscope 310 in helmet mounted display pod; par. 0033); and
-aligning the first sensor with the second sensor based on the first signal and the second signal (e.g., Orientation of inertial sensor 238 and gyroscope 310 are aligned; par. 0033); and
-wherein the first sensor and the second sensor comprise inertial measurement units (IMUs) (e.g., Inertial sensor 238 is an IMU.  Moreover, gyroscope 310 is considered an “IMU” because it measures inertial measurements; par. 0032).

However, Ben-Ari (Fig. 1) teaches the principle of transfer aligning within a helmet tracking system (e.g., IMU 12 of helmet system 10 transfer aligns with orientation sensors of INS 500; par. 0065).  Applying this concept to Calloway, the inertial sensor 238 of Callway would transfer align with an orientation sensor (gyroscope 310) of helmet 300.  The claim limitations would therefore be achieved.  

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Calloway with the above teachings of Ben-Ari.  Ben-Ari (par. 0065).  

Regarding Claim 12, Calloway in view of Ben-Ari teaches the method of claim 11. 

Calloway (Figs. 2-3, 8) further teaches wherein the second sensor is mounted to a display (e.g., Gyroscope 310 is part of helmet-mounted display pod; par. 0033).

Regarding Claim 14, Calloway in view of Ben-Ari teaches the method of claim 11. 

Calloway (Figs. 2-3, 8) further teaches wherein additional sensors are mounted to the headband, headgear, or helmet and provide additional signals that are used to transfer align to the first sensor (e.g., Camera configuration, which may include two or three cameras, aligned to improve navigation; par. 0033.  These cameras are considered “additional sensors”).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Calloway in view of Ben-Ari, as applied to claim 1 and 11 above, and in further view of Foxlin, US 2015/0317838.

Regarding Claim 5, Calloway in view of Ben-Ari teaches the apparatus of claim 1, but does not teach further comprising:


However, Foxlin teaches the concept of an airplane comprising an inertial navigation (INS) or IMU configured to communicate and align to a heads up display (e.g., Aircraft INS system aligned with HUD; par. 0043).  In the combined invention, the aircraft of Foxlin would be transfer aligned with the inertial sensor of the HUD of Calloway.  For example, Ben-Ari teaches transfer aligning a helmet with an inertial navigation system (INS).  The claim limitations would therefore be achieved.

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Calloway in view of Ben-Ari with the above features of Foxlin.  Foxlin suggests that its aircraft INS allows an HMD to be used in conjunction with an aircraft and provide the pilot with a stronger navigational system (par. 0043). 

Regarding Claim 13, Calloway in view of Ben-Ari teaches the method of claim 11, but does not teach wherein the first sensor receives a third signal from an inertial navigation system (INS) of a vehicle; and transfer aligning the first sensor with the INS.

However, Foxlin teaches the concept of an airplane comprising an inertial navigation (INS) or IMU configured to communicate and transfer align to a heads up display (e.g., Aircraft INS system aligned with HUD; par. 0043).  In the combined invention, the 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Calloway in view of Ben-Ari with the above features of Foxlin.  Foxlin suggests that its aircraft INS allows an HMD to be used in conjunction with an aircraft and provide the pilot with a stronger navigational system (par. 0043). 

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Calloway in view of Ben-Ari, as applied to claim 1 above, and in further view of Corcoran, US 2018/0330527.

Regarding Claim 6, Calloway in view of Ben-Ari teaches the apparatus of claim 1, but does not teach further comprising:
a second display comprising a third sensor configured to communicate and transfer align with at least one of the first sensor and the second sensor. 

However, Corcoran (Fig. 2b) teaches the concept of a heads up display with a left display unit (18L) and right display unit (18R) (par. 0048).  In the combined invention, the heads up display of Calloway would have a first and second helmet-mounted display pods, one on the left side and another on the right.  The right helmet-mounted display pod, for example, would have its own gyroscope sensor (a “third sensor”) that 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Calloway in view of Ben-Ari with the above features of Corcoran.  Corcoran suggests that a separate left display and right display allows users, like a pilot, to see additional peripheral images (par. 0004, 0048).  This helps improve navigation since the field of view increased. 

Regarding Claim 8, Calloway in view of Ben-Ari and in further view of Corcoran teaches the apparatus of claim 6. 

Corcoran (Fig. 2b) further teaches wherein the first and second displays comprise a see-through head mounted display (HMD) and configured to present at least one of symbols, icons and images on the first and second displays to the user in a binocular or biocular arrangement (e.g., Presumably left display 18L and right display 18R are clear so that they user can see through them.  This arrangement is considered “binocular”).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Calloway in view of Ben-Ari and in further view of Corcoran, as applied to claim 6 above, and in further view of Foxlin.  

Regarding Claim 7, Calloway in view of Ben-Ari and in further view of Corcoran teaches the apparatus of claim 6, but does not teach further comprising:
a vehicle comprising an inertial navigation system (INS) or IMU configured to communicate and transfer align with at least one of the first sensor and the second sensor mounted to the headband, headgear, or helmet.

However, Foxlin teaches the concept of an airplane comprising an inertial navigation (INS) or IMU configured to communicate and align to a heads up display (e.g., Aircraft INS system aligned with HUD; par. 0043).  In the combined invention, the aircraft of Foxlin would be transfer aligned with the inertial sensor of the HUD of Calloway.  For example, Ben-Ari teaches transfer aligning a helmet with an inertial navigation system (INS).  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Calloway in view of Ben-Ari and in further view of Corcoran with the above features of Foxlin.  Foxlin suggests that its aircraft INS allows an HMD to be used in conjunction with an aircraft and provide the pilot with a stronger navigational system (par. 0043). 

Regarding Claim 10, Calloway in view of Ben-Ari and in further view of Corcoran and in further view of Foxlin teaches the apparatus of claim 7.

(e.g., Fiducial constellation 717(n) mounted on aircraft for providing harmonization; par. 0045).  In the combined invention, the fiducial constellation of Foxlin would provide additional alignment of the first sensor (Calloway) to the aircraft.  The claim limitations would therefore be achieved. 

The same rationale used to combine Calloway in view of Ben-Ari and in further view of Corcoran with Foxlin stated in claim 7 applies here and will not be repeated. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Calloway in view of Ben-Ari and in further view of Corcoran, as applied to claim 6 above, and in further view of Kim, US 2017/0169627.

Regarding Claim 9, Calloway in view of Ben-Ari and in further view of Corcoran teaches the apparatus of claim 6, but does not teach wherein the second sensor and third sensor compare the transfer alignment to the first sensor to determine when there is an error in the transfer alignment.

However, Kim (Fig. 1) teaches the concept of a reference selection module selecting a reference sensor and comparing another sensor to the reference sensor to see if the other sensor is outside an error range (par. 0012).  If the sensor is outside the error range, calibration on that sensor is performed.  In the combined invention, the second 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Calloway in view of Ben-Ari and in further view of Corcoran with the above teachings of Kim.  Kim suggests that this allows for a way to detect errors in the calibration process using one of the sensors as a reference. 

				       Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant argues that Calloway, Foxlin, Corcoran, and Kim do not teach “transfer aligning.”  However, as stated above, Ben-Ari teaches the principle of transfer aligning within a helmet tracking system.  For these reasons, Examiner respectfully disagrees with Applicant. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 2, 2022